DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach an ion focusing apparatus operably associated with the at least one outlet; wherein the system is at about or above atmospheric pressure and is configured such that a combination of gas flow and one or more frequency components of the electric field produced by the electrodes mass separates the ions based on mass-to-charge ratio and sends the mass separated ions through the at least one outlet of the ion trap to the ion focusing apparatus that focuses the ions, as required by amended independent claim 21.  Ouyang, et al (U.S. Patent 8,410,431) teaches an atmospheric pressure ion focusing apparatus that sends focused ions into a mass spectrometer for mass separation (summary, columns 1 and 2), but does not teach the opposite configuration wherein mass separated ions are sent to the ion focusing apparatus that focuses the ions as required by amended claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        10 February 2021